PER CURIAM.
Defendant, James Julious, seeks review of a judgment and sentence and an amended order on judgment and sentence entered against him in a prosecution for rape.
Defendant was indicted for rape and he entered a plea of not guilty. Pursuant to a defense motion, defendant was examined by two psychiatrists to determine his mental condition and competency to stand trial. As a result of the examination defendant was found to be incompetent to stand trial *808and he was committed to a state mental hospital. One year after defendant’s entry into the hospital he was given another examination and was still found to be incompetent. Approximately one year from this last examination and after two years of treatment, two psychiatrists were appointed to reevaluate defendant’s mental condition. The completed report submitted by these doctors stated that defendant was aware of the nature of the charges against him and that he was able to assist in his defense. At this time, in view of his recovery, defendant was released from the hospital and placed on trial. The jury found him guilty of rapé with a recommendation of mercy and trial court sentenced him to-life imprisonment. Subsequently defendant’s mental condition deteriorated until he was again declared to be incompetent. In response to defendant’s impairment, an amended order was entered directing that defendant be.remanded to the Division of Mental Health for confinement at Chattahoochee until he was declared competent.
The principal issue raised by defendant urges that the trial court, in view of defendant’s medical history and the fact that after the trial he was again found to be incompetent, committed error in finding defendant competent to stand trial. We find, however, that this argument is without substantial merit to warrant a reversal.
The procedures established in CrPR 1.210, 33 F.S.A., concerning the competence of a defendant to stand trial were complied with by the trial court. Brown v. State, Fla.1971, 245 So.2d 68. Additionally, based upon the medical evidence presented, the trial court properly ordered defendant to stand trial. Unrelated to defendant’s mental competence at time of trial is the fact that following the trial defendant was again declared to be incompetent.
Other issues raised by defendant have been considered and are found to be without merit. Accordingly, the order appealed is affirmed.
Affirmed.